DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Invention I in the reply filed on October 14, 2022 is acknowledged.

Drawings
The drawings are objected to because the lettering in Fig. 1 is small and of poor quality making it very difficult to read.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claim 7 is objected to because of the following informalities:  in line 2 “and electric motor” should be “and the electronic motor”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-9 and 16 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The disclosure at paragraph [0004], [0005] and [0001]-[0006] of the detailed description also describe that it is desirable to have reduced lengths for the pump truck. The disclosure does not, however, describe how the various elements are arranged on the pump truck, i.e. the trailer, in order to be able to obtain the desired length. Further, the sizes of the various elements and the dimensions in other directions have not been specified (for example, the width of the pump truck or the height of the elements above the top surface of the pump truck has not been set forth.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-9 and 11-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 1 is vague and indefinite because in line 3-6 the electronic controller is set forth as comprising a transformer, an electronic motor control and a VFD. This is confusing because in [0009] the detailed description sets forth that the electronic motor controls include a VFD. Therefore, it is unclear if the claim is setting forth one element or two as part of the electronic system. Claim 15 is similarly vague and indefinite.
	Claim 1 is vague and indefinite because in lines 7 and 8 it is unclear what is meant by the lubrication system being “compatible with oil lubrication”. It is unclear if oil is being positively set forth or if some particular construction or property is being set forth. For purposes of examination a passage or flow path capable of having fluid flow there thru (oil is a fluid) is considered compatible with oil. Claim 12 is similarly vague and indefinite.
	Claims 2 and 14 are vague and indefinite because they make reference to “a 3000 hydraulic horsepower motor drive”. This is unclear because hydraulic horsepower (pressure times flow rate) is related to the power of a pump or fluid device while a motor has a horse power that is directly related to voltage and amperage. Therefore, it is unclear if the power is intended to be associated with the motor or the pump.
	Claims 4 and 11 are vague and indefinite because it is unclear how “regulated” is intended to further limit “suction stabilizer”. For purposes of examination any type of setting or control feature of the stabilizer will be considered as regulation. Claim 11 is similarly vague and indefinite.
	Claim 5 and 12 are vague and indefinite because it is unclear what structure intended to be included in a “stroke based packing lubrication system”. In particular, it is unclear if the lubrication is intended to lubricate a packing and if the lubrication system is merely associated with a stroke or reciprocating member or if there is some type of control of the lubrication system being set forth where control is relative to a stroke condition. Claim 12 is similarly vague and indefinite.
	Claims 8 and 18 are vague and indefinite because there is no reference frame for “rear mounted” in line 2.
	Claims 9 and 13 are vague and indefinite because in line 2 it is unclear what is intended by a variable speed cooler motor. For purposes of examination this will be considered as a cooler having a fan with a variable speed motor.
Claims 11, 12, 14, 16 and 17 are vague and indefinite because claim 11 only sets forth electrical / control components but each of the above noted claims mention either a pump or an element associated with a pump. It is unclear if claim 10 is intended to include a pump or not.
	Claims not specifically mentioned are indefinite since they depend from one of the above claims.
	
	Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 10 and 15 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Fischer et al (USPAP 2020/0263528).
	Fischer et al disclose a compact fracturing system (see Fig. 3) comprising an electronic system comprising a transformer  232, an electronic motor controller 132 in the form of a VFD (see Fig. 6 for example) and a housing 202, 220 (see Fig. 4) having the electronic system housed therein.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 1-3, 6-9, 13 and 16-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fischer et al in view of Bishop (USPAP 2018/0328157).
	As set forth above, Fischer et al disclose the fracturing system substantially as claimed and further includes a 3000 hp motor (3000 hp or above [0147]). Fischer et al do not disclose that the pump is a quintuplex pump, that the pump truck has a length of at most 40 feet or 37 feet, has a rear mounted power end lube cooler or a variable speed cooler motor. Bishop discloses a fracturing system having a drive 120 powering a quintuplex pump 130 having a power end and a fluid end (clearly shown in Fig 14), notes that it is beneficial to make the fluid delivery system be shorter in length, discloses lubrication system including a rear mounted oil cooler 140 cooled by a fan (see Fig. 16); the cooler cooling the lubrication system oil that is provided to the pump power end (see 0087]).
At the time of the effective filing date it would have been obvious to provide a rear mounted lubrication system and a cooler as taught by Bishop to the Fischer et al fracturing pump system in order to provide properly cooled lubrication to the power end of the Fischer et al fracturing pump in order to provide an extended life for the system.  It also would have been obvious to one of ordinary skill in the art to make the pump be a quintuplex pump in order to provide high power fluid for fracturing and it would have been obvious to organize the elements on the pump truck to achieve a pump truck having shorter than normal lengths such as at most 40 or 37 feet in order to make the system more maneuverable at the wellsite. 
With regards top claim 1 the examiner gives official notice that it is common to include sensors in a lubrication system and that it would have been obvious to do so with the Fischer et al in view of Bishop system in order to allow for more effective and efficient lubrication.
Lastly, with regards to claims 9 and 13 the examiner gives official notice that it is common to have a variable speed fan blowing air over the cooler in order to adjust the cooling ability of the oil cooler and prolong the operating life of the pump.

Claim(s) 4 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fischer et al in view of Bishop as applied to claims 1 and 10 above, and further in view of Leugemors et al (USPAP 2015/0064027).
	As set forth above Fischer et al in view of Bishop discloses the invention substantially as claimed but does not disclose the use of a regulated suction stabilizer. Leugemors et al disclose a pump 102 having a suction stabilizer (200 shown in Fig. 4) that is regulated via the structure/assembly 231, 236 shown in Fig. 8. 
	At the time of the effective filing date of the application it would have been obvious to one of ordinary skill in the art to provide a suction stabilizer as taught by Leugemors et al to the reciprocating pump of Fischer et al in view of Bishop in order to reduce pulsation flow in the suction conduit.

Claim(s) 5 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fischer et al in view of Bishop as applied to claims 1 and 10 above, and further in view of Stokkevag et al (USPAP 2015/00032058).
	As set forth above Fischer et al in view of Bishop discloses the invention substantially as claimed but does not disclose stroke based packing lubrication system. Stokkevag et al disclose a reciprocating pump having a packing 152 around a reciprocating shaft where the packing is powered by a fluid/lubricant via passages 141, 160 see Fig. 6.
	At the time of the effective filing date of the application it would have been obvious to one of ordinary skill in the art to provide a stroke based packing lubrication system as taught by Stokkevag et al to the reciprocating pump of Fischer et al in view of Bishop in order to provide a longer lasting packing.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Rogers and Morris ‘565 & ‘878 disclose systems associated with a fracturing pump.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES G FREAY whose telephone number is (571)272-4827. The examiner can normally be reached Mon - Fri: 8:00 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Devon Kramer can be reached on (571)272-7118. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/CHARLES G FREAY/Primary Examiner, Art Unit 3746                                                                                                                                                                                                        

CGF
November 18, 2022